On Motion for Rehearing.
In the opinion this court did not consider appellant's first three assignments of error for the reason there indicated. Appellant assigns error to our failure to consider the assignments. We have concluded to consider the assignments.
In our statement of the case, in the opinion, we quoted a portion of the assignment contract of date December 22, 1930, executed by Roy Jenkins to appellant Butler, and here refer to that portion of the assignment without requoting it here.
Butler makes the contention that at the time of the execution of the assignment the parties used the terms "produces" and "produce" as used in the assignment in the sense that the assignee, Butler, was entitled to receive a 1/16 overriding royalty from each well so long as each well could and would produce, that is, had the capacity to produce, 190 barrels of oil per day, based on an average of 15 days, when properly equipped, etc. For the purpose of showing that the quoted provision of the assignment using the terms "produces" and "produce" was used in the sense contended by Butler, Butler pleaded what he alleged to be certain facts, circumstances, conversation, and understanding of the parties to the assignment at the time of its execution; and alleged that the terms "produces" and "produce" were ambiguous and susceptible of these two interpretations, asserted by the parties to this suit. Butler pleaded that each of the four wells, within the times involved, had been *Page 252 
capable of and could and would have produced more than 190 barrels of oil per day within the meaning of the terms of said assignment as interpreted by the parties at the time of its execution.
Plaintiffs presented a number of special exceptions to that portion of Butler's pleading wherein they set out the facts and circumstances attending the execution of the assignment by which Butler undertook to show the meaning the parties attached to the terms "produces" and "produce."
The special exceptions referred to in the assignment are, in effect: (a) Butler's allegations are irrelevant and immaterial; (b) the written contract assignment and conveyance are plain and unambiguous, and Butler's pleading is an attempt to contradict, vary, or destroy the legal effect of such contract by parol; (c) all of such alleged parol representations, statements, understandings, etc., made prior to or contemporaneous with the writings, were merged in the writings, and cannot, by allegations or proof, contradict the terms of the writing; (d) (in legal effect same as c); (e) what the parties understood as to the effect of their contract and assignment, etc., are irrelevant, immaterial, are merely the conclusion of the pleader, and no facts are alleged to show whether such understanding was the secret thought of Butler, or whether there were actual representations made or not; (f) the allegations, "the parties understood and used the term `produces' in the sense that this defendant was to be paid his overriding royalty on the basis of what each well, properly equipped as an oil well, could and would produce by virtue of its own gas pressure, and the amount said well or wells could be made to produce after the installation of pumping equipment, over a period of fifteen days, and that these matters were particularly discussed between the parties at the time of said transaction, and said term used in said instrument with this meaning," are irrelevant, immaterial, and constitute an attempt to vary, contradict, and explain the terms of the writings, which are plain, clear, and the meaning unambiguous, by extrinsic or parol evidence; (g) the allegations constitute an attempt to have the court construe the contract according to what defendant may have thought the contract or its effect would be, and not according to its expressed language.
As further answer plaintiffs pleaded the orders of the Railroad Commission and orders issued under martial law declared by the Governor limiting the oil production to less than 190 barrels per day in certain counties, including the county in which these wells are situated, as explanation or cause for the actual production, during the period of time involved here.
Butler specially excepted to plaintiff's pleading setting up the orders of the Railroad Commission and orders under martial law limiting oil production, on the ground that such orders were with reference to things happening after the execution of the assignment not entering into the contemplation of the parties, the orders were illegal and void, not binding on any one to so limit the oil production in the said wells. Butler then pleaded that the oil wells could and would have produced on an average of fifteen-day period more than 190 barrels of oil per day.
The court sustained plaintiff's special exceptions to Butler's pleading setting out what he pleaded to be the facts and circumstances, etc., attending the execution of the said assignments, and pleading ambiguity in the use of the terms "produces" and "produce."
Butler assigns error in sustaining plaintiff's exceptions.
Defendant did not plead fraud, accident, or mistake in the use of the words "produces" and "produce" in executing the assignments or other written instruments; nor did defendant allege that the number of barrels of oil actually produced was caused by fraud, accident, or mistake; nor did he allege a failure to properly equip the oil machinery, or any fact, circumstance, or condition that prevented a greater production of oil than was produced, and for which preventing or hindering cause of production plaintiffs would be responsible.
We have concluded that the terms "produces" and "produce" are not ambiguous, and that the meaning claimed for them by defendant could be given them only in connection with some hindering cause for which plaintiffs would be responsible. To illustrate: Had plaintiffs failed to properly or fully equip the oil machinery used in producing the number of barrels of oil per day, defendant could plead that but for the failure to properly or fully equip the oil machinery, the wells could and would each have actually produced 190 barrels or more of oil per day during the required period of time. In the absence of some hindering cause in connection with which and for which plaintiffs would be responsible, as in *Page 253 
the illustration, the terms "produces" or "produce" could be used in showing the failure of production, we think a responsibility for a less production of 190 barrels of oil per well per day is not shown.
We think it would serve no useful purpose to enter into a discussion of the meaning or uses of the term "produces." In the absence of some hindering cause in connection with which the term could properly be used, as above, we think no added meaning could properly be shown.
The court was not in error in sustaining the special exceptions.